Case 4:19-cv-00892-HSG Document 131-2 Filed 05/15/19 Page 1 of 12




                   EXHIBIT 2
Case 4:19-cv-00892-HSG Document 131-2 Filed 05/15/19 Page 2 of 12
Case 4:19-cv-00892-HSG Document 131-2 Filed 05/15/19 Page 3 of 12
Case 4:19-cv-00892-HSG Document 131-2 Filed 05/15/19 Page 4 of 12




                 EXHIBIT A
Case 4:19-cv-00892-HSG Document 131-2 Filed 05/15/19 Page 5 of 12
Case 4:19-cv-00892-HSG Document 131-2 Filed 05/15/19 Page 6 of 12
Case 4:19-cv-00892-HSG Document 131-2 Filed 05/15/19 Page 7 of 12
Case 4:19-cv-00892-HSG Document 131-2 Filed 05/15/19 Page 8 of 12
Case 4:19-cv-00892-HSG Document 131-2 Filed 05/15/19 Page 9 of 12
Case 4:19-cv-00892-HSG Document 131-2 Filed 05/15/19 Page 10 of 12
Case 4:19-cv-00892-HSG Document 131-2 Filed 05/15/19 Page 11 of 12
Case 4:19-cv-00892-HSG Document 131-2 Filed 05/15/19 Page 12 of 12
